Citation Nr: 0102843	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-40 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran had active service from August 1969 to February 
1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
adjudication history is that by a rating decision of March 
1986, the RO denied service connection for a nervous 
disorder.  The decision became final after the veteran was 
notified of the decision that month and did not appeal.  In 
December 1995, the veteran reported that he had been 
discharged from hospitalization with a diagnosis of major 
depression for which he was requesting service connection.  
The veteran submitted voluminous medical records in support 
of his request.  By a rating decision of June 1996, the RO 
found that new and material evidence to reopen the claim for 
depressive neurosis and adjustment disorder had not been 
submitted.  In July 1996, the veteran forwarded a notice of 
disagreement with the rating decision.  

In August 1996, the RO furnished the veteran with a statement 
of the case on the issue of whether new material evidence had 
been submitted to reopen a claim for service connection for 
depressive neurosis and an adjustment disorder.  In September 
1996, the veteran responded by submitting his appeal to the 
Board on VA Form 9.  

After the veteran submitted additional treatment reports and 
scholastic records, the RO forwarded a supplemental statement 
of the case to the veteran in October 1996 confirming the 
decision that no new and material evidence had been submitted 
to reopen the claim.  The veteran submitted additional 
records and the RO's decision remained the same as reflected 
by supplemental statements of the case provided the veteran 
later in October 1996, in January 1997, and in April 1998.  

At the veteran's request a hearing was scheduled before a 
hearing officer at the RO in July 1998.  Based on arguments 
by the representative, the hearing officer concluded that in 
addition to the issue of whether new and material evidence 
had been presented to reopen the claim, the veteran was 
claiming clear and unmistakable error in the rating decision 
of March 1986.  The veteran testified that he was in 
agreement with this assessment.  The hearing officer then 
informed the parties that he had no jurisdiction over the 
issue of clear and unmistakable error because it was an 
original claim and not then on appeal.  

In March 1999 the hearing officer concluded that the evidence 
submitted to reopen the claim was new and material and that 
the claim of entitlement to service connection for 
psychiatric disability, including depressive neurosis, major 
depression, or bipolar disorder, had been reopened.  The 
hearing officer further found that the claim for service 
connection for psychiatric disability was not well grounded. 

As recognized by the hearing officer, the Board considers the 
representative's statements and the veteran's concurrence at 
the hearing as raising the issue of clear and unmistakable 
error in the March 1986 rating action.  The Board further 
finds that this issue is inextricably intertwined with the 
issue on appellate status and must be adjudicated by the RO 
prior to further action by the Board.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Also, during the pendency of the veteran's appeal but after 
the case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  The Veterans Claims Assistance Act 
of 2000 (VCAA) essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

On the basis of the above, the Board finds that this matter 
must be REMANDED to the RO for the following action:

1.  The RO should adjudicate the 
inextricably intertwined claim of clear 
and unmistakable error in the rating 
decision of March 1986.  In adjudication 
of the veteran's claim, the RO must 
consider the applicability of the 
Veterans Claims Assistance Act of 2000.

2. If the claim is denied, and the 
veteran initiates a notice of 
disagreement in a timely manner after 
receiving notice of the denial, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  If the 
veteran thereafter responds and perfects 
an appeal, the RO should certify the 
issue and forward it to the Board for 
consideration.   

3.  Since the issue of service connection 
for the psychiatric disability has been 
reopened, and the VCAA now precludes a 
finding that a pending claim is not well 
grounded, the RO must consider that 
appellate issue on the merits, obtaining 
whatever further evidence appears to be 
available or procurable, including an 
examination if deemed necessary.  If that 
issue on appeal remains denied after 
necessary development and de novo review, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order for consideration of all issues properly in appellate 
status.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


